IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TYRONE L. SMITH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1710

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS AND WARDEN
COMERFORD (SANTA ROSA C.
I. MAIN UNIT),

      Respondents.

___________________________/

Opinion filed May 31, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Tyrone L. Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, and Kenneth S. Steely, General
Counsel, Florida Department of Corrections, Tallahassee, for Respondents.



PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.
2d 1236 (Fla. 2004).

      This court has determined that this petition for writ of habeas corpus raises a

frivolous claim. Accordingly, the clerk of the court is directed to provide a copy of
this order to the Department of Corrections to consider the imposition of sanctions

against petitioner as provided for in section 944.279, Florida Statutes (2015) (stating

that a prisoner who is found by a court to have brought a frivolous suit, action, claim,

proceeding, or appeal is subject to disciplinary procedures pursuant to the rules of the

Department of Corrections). Fla. R. App. P. 9.410.

WOLF, RAY, and BILBREY, JJ., CONCUR.




                                           2